Citation Nr: 0108357	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  94-29 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel







INTRODUCTION

The veteran served on active duty from March 1969 to December 
1971.  This appeal originally arose from a December 1992 
rating decision of the Department of Veterans Affairs (VA), 
Montgomery, Alabama, regional office.  

The case was remanded by the Board of Veterans' Appeals 
(Board) in June 1996 and November 1998.  

Subsequently, the case was transferred to the New Orleans, 
Louisiana, regional office in July 1999, and to the Detroit, 
Michigan, regional office (RO) in September 2000.


REMAND

As noted in the previous remand, the veteran contends that he 
suffers from post-traumatic stress disorder as a result of 
his exposure to traumatic and stressful events during his 
military service in Vietnam.  Specifically, he alleges that 
he witnessed numerous rocket attacks on the petroleum yard 
where he worked, witnessed many of his friends' deaths, 
including watching a rocket hit one of his close friends, 
causing his intestines to spill out of his body, and seeing a 
co-worker blow up while cutting a 55 gallon drum with a blow 
torch.  He avers that he now suffers from extreme anxiety, 
severe nightmares, severe flashbacks, depression, and 
insomnia.  He alleges that he has been hospitalized in VA 
medical centers at least ten times with post-traumatic stress 
disorder.  He claims that he has suffered from these problems 
ever since he was discharged from service.

The veteran's discharge papers show that he served in the 
Republic of Vietnam from November 1969 to November 1970.  His 
occupational specialty was petroleum storage specialist.  In 
October 1991, the veteran filed an informal claim for service 
connection for post-traumatic stress disorder.  In February 
1992, he submitted a statement describing his experience in 
Vietnam.

My duty was to run and operate a pump 
station. . . . In many cases we were 
under enemy [attack]. . . . My worst 
experience was to see one of my buddies 
killed during an attack on the [pump 
station].  As a result of my tour in 
Vietnam, [I] now have flashbacks of 
different events that happened.  Some 
appearing in dreams and nightmares.

The veteran's personnel records were obtained and associated 
with the claims file.  These verify his occupational 
specialty in petroleum storage but do not show any combat 
experience or exposure.

In October and December 1996, and again in April 1997, the 
National Personnel Records Center (NPRC) in St. Louis was 
contacted and asked for copies of the veteran's service 
personnel and unit records.  NPRC replied that although it 
had conducted extensive searches for the veteran's records, 
the record had been charged out of file and could not be 
located.

Pursuant to the most recent remand, the Montgomery regional 
office was to prepare a list of the veteran's alleged 
stressors, and forward this along with a copy of the 
veteran's service personnel records to the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR), 
formerly the "United States Army and Joint Services 
Environmental Support Group" (ESG), in an attempt to verify 
the claimed stressors.  

Since the most recent remand, the case has been twice 
transferred to other regional offices.  However, the 
veteran's representative has pointed out that the USASCRUR in 
its most recent reply dated June 1999, again requested a 
legible copy of the veteran's DA Form 20.  This has not been 
provided.  Additionally, it appears that the correct spelling 
of the name of one person involved in the veteran's claimed 
stressful events has still not been properly provided to the 
USASCRUR, since the June 1999 letter from the USASCRUR 
referred to the name KNUNN, not KHUNN as specified by the 
veteran in his statement dated in April 1999.

The United States Court of Veterans Appeals (Court) has held 
that a remand confers on the veteran, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is also required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the VA 
regional office (RO) has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

For the reasons noted above and to ensure full compliance 
with due process requirements, the case is REMANDED to the RO 
for the following development:

1. The RO should provide a legible copy 
of the veteran's DA Form 20 to the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, VA 22150.  They should 
again be requested to provide any 
information to show whether the veteran 
was engaged in combat with the enemy and 
to corroborate the veteran's alleged 
stressors.  

Specifically, the veteran alleged 
that while with the 525 QM POL Yard 
at Nha Trang, in July 1970, a Sgt. 
Khunn (that is K-H-U-N-N, not K-N-U-
N-N as noted on the USASCRUR's June 
1999 report) was killed by a mortar 
attack.

A copy of the veteran's DD 214 and his 
201 file, if available, should also be 
forwarded to the USASCRUR with the 
request.

2.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the appellant was exposed to a stressor 
or stressors in service, and, if so, the 
nature of the specific stressor or 
stressors.  The RO must specifically 
render a finding as to whether the 
appellant "engaged in combat with the 
enemy."  If the RO determines that the 
record establishes the existence of a 
stressor or stressors, the RO must 
specify what stressor or stressors in 
service it has determined are established 
by the record.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

3.  If and only if the RO determines that 
the veteran was exposed to a stressor or 
stressors in service, the veteran should 
be scheduled for another VA psychiatric 
examination.  The examination should be 
conducted with consideration of the 
criteria for post-traumatic stress 
disorder and other psychiatric disorders.  
The RO must specify, for the examiner, the 
stressor or stressors that the RO has 
determined are established by the record.  
The examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor in 
service.  The examination report should 
include a detailed account of all 
pathology found to be present.  If there 
are different psychiatric disorders than 
post-traumatic stress disorder, the 
psychiatrist should reconcile the 
diagnoses and should specify which 
symptoms are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be disassociated from one disorder 
or another, it should be specified.  If a 
diagnosis of post-traumatic stress 
disorder is appropriate, the examiner 
should specify the credible "stressors" 
that caused the disorder and the evidence 
upon which they relied to establish the 
existence of the stressor(s).  The 
examiner should also describe which 
stressor(s) the veteran reexperiences and 
how he reexperiences them.  The 
psychiatrist should describe how the 
symptoms of post-traumatic stress disorder 
affect his social and industrial capacity.

	The report of examination should 
include a complete rationale for all 
opinions expressed.  All necessary special 
studies or tests including psychological 
testing and evaluation such as the 
Minnesota Multiphasic Personality 
Inventory (MMPI) and the Mississippi Scale 
for Combat-Related Post-Traumatic Stress 
Disorder are to be accomplished.  Copies 
of the test results should be included 
with the examination report.  The examiner 
should assign a numerical code under the 
Global Assessment of Functioning Scale 
(GAF).  It is imperative that the 
physician include a definition of the 
numerical code assigned.  Thurber v. 
Brown, 5 Vet. App. 119 (1993).  The 
diagnosis should be in accordance with the 
American Psychiatric Association: DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4TH 
ed., 1994).  The entire claims folder and 
a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, they must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2000) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

The RO should readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
assist the veteran and to obtain clarifying information.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




